Title: To Alexander Hamilton from John Wilkins, Junior, 18 April 1800
From: Wilkins, John, Jr.
To: Hamilton, Alexander



Sir
Pittsburgh 18th. April 1800

When I received orders that the Garrison at Fort Wayne was to be reduced to one Company, I directed the Qr. Master at Detroit, to remove the surplus Teams & Quarter Master Stores from the former to the latter Post, and to discharge the Assistant Quarter Master at Fort Wayne. On mentioning it to Colo. Hamtramck, he observed that it was improper in me to do it without the orders of the Commanding Officer—which induced me to countermand the directions I had given, not that my opinion of the propriety of my removing them was changed, but that it was my duty to submit to his determination as my superior Officer. The Colo. informed me he would write to you on the subject, which is the reason of my troubling you with the motives which influence my opinion.
The practice has hitherto been in this country, when Stores were required at any Post for the Quarter Master General, to draw them for its supply from any place where he had them Deposited. The Commanding Officer has ordered the supplies, the Quarter Master General has seen that they were provided. If he had them Deposited at any Post convenient to where the supplies were required, he drew them from that Deposite, if not, he purchased. The Quarter Master General must have Stores deposited some where, no place more safe than in a Fort. When he wants Stores for any part of the Army, he draws on this deposite. It is very different when stores have been issued exclusively for a Garrison in which case the Quarter Master General has no power over them.
When orders are issued for reducing a Post, it is certainly necessary that the Quarter Master General should attend to the reduction of the expences within his Department. When the Garrison at Fort Wayne was to be considerably diminshed I considered it no longer necessary to keep a Quarter Master, a number of Teames and a surplus quantity of Quarter Master Stores, and therefore gave directions, that the commanding Officer should be furnished with what Stores he thought requisite, taking his receipt for them, remove a part of the Teames and the surplus Quarter Master Stores, by this means lessening his expences, as the Garrison was lessened.
Colo. Hamtramck objected to the alteration in the Quarter Master Department at Fort Wayne, as being done without his consent or approbation. I acted on the order for reducing the Post. Responsibility must rest somewhere. If the responsibility is not with the Quarter Master General, there ought to be an order that no Stores are to be removed from a place of Deposite, without the orders of the Commanding Officer of the District, and whenever such order is issued it ought to specify the Stores that are to be removed, and the alterations which are to take place in the Quarter Master Department.
I have the Honour to be Sir   with great respect   your obedt. Servt.

Jno. Wilkins, Jr
Major General HamiltonNew York


